UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.1) FiledbyRegistrant:☒ Filed by a Party other than the Registrant:☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Materials Pursuant to § 240.14a-12 PAULSON CAPITAL (DELAWARE) CORP. (Name of Registrant as Specified in Its Charter) Not applicable (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☒ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Common Stock, $0.0001 par value per share, of Paulson Capital (Delaware) Corp. Aggregate number of securities to which transaction applies: 42,772,713 shares of Common Stock, $0.0001 par value per share, of Paulson Capital (Delaware) Corp. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing is calculated and state how it was determined): Solely for the purpose of calculating the registration fee, the maximum aggregate value of the transaction was calculated as 42,772,713 shares of common stock of Paulson Capital (Delaware) Corp., multiplied by $1.20 per share (the average of the high and low prices reported on the NASDAQ Capital Market on May 6, 2014). In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying 0.0001288 by the maximum aggregate value of the transaction. Proposed maximum aggregate value of transaction: Total fee paid: ☒ Fee paid previously by written preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY PROXY STATEMENT – SUBJECT TO COMPLETION PROPOSED MERGER – YOUR VOTE IS IMPORTANT PAULSON CAPITAL (DELAWARE) CORP. You are cordially invited to attend a Special Meeting of the stockholders of Paulson Capital (Delaware) Corp., a Delaware corporation (referred to as “Paulson,” “we,” “our” or “us”), which we will hold on [●], 2014, at [●], at [●], local time. At the Special Meeting, you will be asked to consider and vote upon a proposal to approve the issuance of Paulson common stock, par value $0.0001 per share (referred to as “Paulson Common Stock”), in connection with the merger contemplated by the Agreement and Plan of Merger (referred to as the “merger agreement”) dated May 8, 2014, among Paulson, Variation Biotechnologies (US), Inc., a Delaware corporation (referred to as “VBI”) and VBI Acquisition Corp., a Delaware corporation (referred to as “Merger Sub”), and the change of control of Paulson which will result from the merger. We refer to this proposal as the “merger proposal.” Under the merger agreement, Merger Sub will be merged with and into VBI, with VBI surviving the merger as a subsidiary of Paulson. At the effective time of the merger and after giving effect to the other transactions described in this proxy statement (other than the private placement described below), the former stockholders of VBI will receive shares of Paulson Common Stock which, together with options to purchase shares of VBI stock that will be converted into options to purchase shares of Paulson Common Stock (and will be assumed by Paulson at the effective time of the merger pursuant to the merger agreement), will represent approximately 41.5% of the shares of Paulson Common Stock on a fully diluted basis after the merger, subject to adjustment as provided in the merger agreement. Concurrently with the consummation of the merger, Paulson intends to consummate a separate private placement, which we refer to as the “private placement,” of up to 25,640,318 shares of Paulson Common Stock with gross proceeds of at least $11,000,000 (rounded up to the nearest thousand), to certain institutional stockholders of VBI and to an institutional investor that has already been identified, which will represent approximately 19% of the shares of Paulson Common Stock on a fully diluted basis after the merger and the private placement. The Paulson board of directors, referred to as the “Paulson Board,” has determined that the merger agreement and the transactions contemplated thereby, including the issuance of shares pursuant to the merger and the corresponding change of control of Paulson, are fair to, advisable and in the best interests of Paulson and its stockholders. The Paulson Board recommends that Paulson stockholders vote “FOR” the merger proposal, and “FOR” the other proposals described in this proxy statement. The enclosed proxy statement describes the merger agreement, the merger and related agreements and provides specific information concerning the Special Meeting. In addition, you may obtain information about us from documents we file with the Securities and Exchange Commission (the “SEC”). You should read the entire proxy statement carefully, including the appendices, because it sets forth the details of the merger agreement and other important information related to the merger. YOUR VOTE IS IMPORTANT. PLEASE COMPLETE AND RETURN THE ENCLOSED PROXY IN THE ENVELOPE PROVIDED WHETHER OR NOT YOU INTEND TO BE PRESENT AT THE MEETING IN PERSON. IF YOU ATTEND THE MEETING, YOU MAY CONTINUE TO HAVE YOUR SHARES VOTED AS INSTRUCTED IN THE PROXY OR YOU MAY WITHDRAW YOUR PROXY AT THE MEETING AND VOTE YOUR SHARES IN PERSON. On behalf of the Paulson Board, I thank you for your support and appreciate your consideration of this matter. Sincerely, /s/ Trent Davis Trent Davis President Neither the Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved the merger, passed upon the merits or fairness of the merger or passed upon the adequacy or accuracy of the disclosure in this document. Any representation to the contrary is a criminal offense. This proxy statement and the form of the proxy are first being sent to Paulson stockholders on or about [●], 2014. i PRELIMINARY PROXY STATEMENT – SUBJECT TO COMPLETION PROPOSED MERGER – YOUR VOTE IS IMPORTANT PAULSON CAPITAL (DELAWARE) CORP. NOTICE OF SPECIAL MEETING OF STOCKHOLDERS NOTICE IS HEREBY GIVEN that a Special Meeting of the Stockholders of Paulson Capital (Delaware) Corp., a Delaware corporation (“Paulson,” the “Company,” “we,” “our” or “us”), will be held on [●], 2014, at [●], at [●] local time for the following purposes: 1. To consider and vote upon a proposal to approve the issuance of Paulson’s common stock, par value $0.0001 per share (“Paulson Common Stock”), in connection with the merger contemplated by the Agreement and Plan of Merger (referred to as the “merger” and the “merger agreement”) dated May 8, 2014, among Paulson, Variation Biotechnologies (US), Inc., a Delaware corporation (referred to as “VBI”) and VBI Acquisition Corp., a Delaware corporation (referred to as “Merger Sub”), and the corresponding change of control of Paulson, which proposal we refer to as the “merger proposal”; 2. To consider and vote upon a proposal to approve the issuance of Paulson Common Stock ina non-public offering in accordance with NASDAQ Listing Rule 5635, which proposal we refer to as the “non-public offering proposal”; 3. To consider and vote upon a proposal to approve the issuance of Paulson Common Stock as a placement agent fee in connection with the non-public offering referred to above in Proposal 2, which proposal we refer to as the “placement agent fee proposal”; 4. To consider and vote upon a proposal to approve the issuance of Paulson Common Stock, in accordance with NASDAQ Listing Rule 5635, to Bezalel Partners LLC (“Bezalel”) pursuant to a consulting agreement entered into between VBI and Bezalel, which proposal we refer to as the “consulting agreement fee proposal”; 5. To consider and vote upon a proposal to approve the amendment and restatement of our Certificate of Incorporation to effect an increase in the authorized amount of Paulson Common Stock, from 90,000,000 shares of Paulson Common Stock, to 200,000,000 shares of Paulson Common Stock, which proposal we refer to as the “authorized shares increase proposal”; 6. To consider and vote upon a proposal to approve an amendment and restatement of our Certificate of Incorporation that would declassify our Board of Directors, such that it would be comprised of a single class of directors elected on an annual basis, rather than be comprised of three classes of directors serving staggered three-year terms, which we refer to as the “declassification proposal”; 7. To consider and vote upon a proposal to approve the amendment and restatement of our Certificate of Incorporation to change the name of Paulson from “Paulson Capital (Delaware) Corp.” to “VBI Vaccines Inc.”, which proposal we refer to as the “name change proposal”; 8. To consider and vote upon a proposal to approve the VBI Vaccines Inc. 2014 Equity Incentive Plan (the “VBI Equity Plan”), which proposal we refer to as the “VBI Equity Plan proposal”; 9. To consider and vote upon a proposal to effect a reverse stock split, to the extent required, of our issued and outstanding capital stock by the ratio required for the Paulson Common Stock market price on the NASDAQ Capital Market to be at least $4.00 per share at the closing of the merger or for such longer period as is required by the listing rules of the NASDAQ Capital Market, which proposal we refer to as the “reverse split proposal”; 10. To consider and vote upon a proposal to approve the issuance of equity interests in Paulson Investment Company, Inc. (“PIC”), the Company's operating subsidiary, in accordance with NASDAQ Listing Rule 5635(c), to Christopher Clark, Thomas Parigian and Robert Setteducati, members of the management team of PIC, which proposal we refer to as the “PIC equity issuance proposal”; 11. To consider and vote upon a proposal to adjourn the Special Meeting to a later date, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the Special Meeting to approve the merger proposal, which proposal we refer to as the “adjournment proposal”; and ii 12. To transact such other business as may properly come before the Special Meeting or any adjournment of the Special Meeting. We refer to the authorized shares increase proposal, declassification proposal and name change proposal collectively as the “new certificate of incorporation proposals” and each individually as a “new certificate of incorporation proposal”. The merger agreement provides that the requisite Paulson stockholder approval of the authorized shares increase proposal and each new certificate of incorporation proposal is a condition to closing the transaction, as more fully described in “Proposal 1—The Merger Proposal—Conditions to the Merger” beginning on page 51 . The holders of record of Paulson Common Stock at the close of business on [●], 2014, are entitled to notice of and to vote at the Special Meeting or at any adjournment thereof. The affirmative vote of the holders of a majority of the outstanding stock entitled to vote (assuming a quorum is present in person or by proxy) is required for approval of the merger proposal and each new certificate of incorporation proposal. Abstentions are treated as votes against these proposals. Approval of all other proposals to be voted on at the Special Meeting requires the affirmative vote of a majority of the votes cast on each proposal (and, other than with respect to the adjournment proposal, assuming a quorum is present in person or by proxy), excluding abstentions. See “ Summary— Special Meeting of Stockholders ” beginning on page 5. The Paulson board of directors has determined that the merger agreement and the transactions contemplated thereby, including the issuance of shares pursuant to the merger agreement and the corresponding change of control of Paulson, are fair to, advisable and in the best interests of Paulson and its stockholders. The Paulson board of directors recommends that Paulson stockholders vote “FOR” the approval of the merger proposal, “FOR” the approval of the non-public offering proposal, “FOR” the approval of the placement agent fee proposal, “FOR” the approval of the consulting agreement fee proposal, “FOR” the approval of the authorized shares increase proposal, “FOR” the approval of the declassification proposal, “FOR” the approval of the name change proposal, “FOR” the approval of the VBI Equity Plan proposal, “FOR” the approval of the reverse split proposal,“FOR” the approval of the PIC equity issuance proposal,and “FOR” the approval of the adjournment proposal. Your vote is important. Whether or not you expect to attend the Special Meeting, please sign and return the enclosed proxy card promptly in the envelope provided or promptly submit your proxy by telephone or over the Internet following the instructions on the proxy card. You may revoke your proxy and vote in person at the Special Meeting if you desire. All stockholders are cordially invited to attend the Special Meeting. By Order of the Board of Directors, /s/ Trent Davis Trent Davis President Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting To Be Held on [●] , 2014: The Proxy Statement and the accompanying Proxy Card and Annual Report are available at www.proxyvote.com. IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE MEETING. PLEASE SIGN, DATE AND MAIL THE ENCLOSED PROXY IN THE ENCLOSED ENVELOPE WHICH REQUIRES NO POSTAGE IN THE UNITED STATES. iii TABLE OF CONTENTS SUMMARY 2 Parties to the Merger (Page41) 2 The Merger (Page42) 3 Reasons for the Merger and Recommendation of the Paulson Board (Page46) 3 Treatment of VBI Capital Stock in the Merger (Page51) 5 Treatment of VBI Convertible Notes and Equity-Based Awards in the Merger (Page52) 5 Special Meeting of Stockholders 5 Voting Agreements of Certain VBI Stockholders and Certain Paulson Stockholders (Page48) 7 Leak-Out and Lock-UpAgreements (Page 48) 7 Registration Rights Granted to VBI Stockholders (Page49) 8 FINRA Filing Agreement 8 Market Prices and Dividend Data (Page34) 8 Conditions to the Merger (Page56) 8 Termination of the Merger Agreement (Page62) 14 Anticipated Accounting Treatment (Page50) 14 Material U.S. Federal Income Tax Consequences of the Merger (Page50) 15 Dissenter’s Right of Appraisal 15 Risk Factors (Page23) 15 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND THE MERGER 15 FORWARD-LOOKING STATEMENTS 23 RISK FACTORS 23 Risk Factors Related to Paulson and the Merger 23 Risks Factors Related to VBI 26 MARKET PRICES AND DIVIDEND DATA 34 Market Price of Paulson Common Stock 34 Holders of Paulson Common Stock 34 Description of Paulson Common Stock 34 Anti-Takeover Effects of Certain Provisions of Delaware Law and Paulson’s Certificate of Incorporation and Bylaws 35 Dividends on Paulson Common Stock 36 Information Regarding VBI 36 Dividends on VBI Preferred Stock and Common Stock 36 Holders of VBI Preferred Stock and Common Stock 36 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 36 SUMMARY COMPENSATION TABLE 2011-2013 39 Employment Agreements 40 Outstanding Equity Awards at December 31, 2013 40 iv Director Compensation 40 PARTIES TO THE MERGER 41 THE MERGER 42 Effect of the Merger 42 Effect on Paulson if the Merger is Not Completed 43 Background of the Merger 44 Reasons for the Merger 46 Board Matters 48 Continued Employee Benefits 48 New Employment Arrangements 48 Listing of Paulson Common Stock on NASDAQ 48 Restrictions on Sales of Paulson Common Stock Before and After the Merger 48 Registration Rights Granted to VBI Stockholders 49 Anticipated Accounting Treatment 50 Material U.S. Federal Income Tax Consequences of the Merger 50 Regulatory Approvals 50 PROPOSAL 1 – THE MERGER PROPOSAL 51 Explanatory Note Regarding the Merger Agreement 51 Effects of the Merger; Directors and Officers; Certificate of Incorporation; Bylaws 51 Closing and Effective Time of the Merger 51 Treatment of VBI Capital Stock in the Merger 51 Treatment of VBI Convertible Notes and Equity-Based Awards in the Merger 52 Representations and Warranties 52 Conduct of Business Pending the Merger 55 Post-Merger Board of Directors 56 Fees and Expenses 56 Conditions to the Merger 56 Definition of “Material Adverse Effect” 62 Private Placement 62 Termination of the Merger Agreement 62 Effect of Termination of the Merger Agreement 63 Consequences If Not Approved 63 Vote Required 64 PROPOSAL 2 – THE NON-PUBLIC OFFERING PROPOSAL 64 The Proposal 64 Proposed Private Placement 64 Vote Required 65 PROPOSAL 3 – THE PLACEMENT AGENT FEE PROPOSAL 65 The Proposal 65 Vote Required 66 PROPOSAL 4 – THE CONSULTING ARRANGMENT FEE PROPOSAL 66 The Proposal 66 Vote Required 67 PROPOSAL 5 – THE AUTHORIZED SHARE INCREASE PROPOSAL 67 The Proposal 67 v Purpose and Effect of the Amendment 67 Vote Required 68 PROPOSAL 6 – THE DECLASSIFICATION PROPOSAL 68 The Proposal 68 Vote Required 69 PROPOSAL 7 – THE NAME CHANGE PROPOSAL 69 The Proposal 69 Vote Required 69 PROPOSAL 8 – THE VBI EQUITY PLAN PROPOSAL 69 The Proposal 69 Description of the 2014 Equity Incentive Plan 69 Shares Available 69 Administration 69 Eligibility 70 Awards 70 Performance Based Compensation 71 Fair Market Value 71 Consideration for Awards 72 Change in Control 72 Certain Federal Tax Consequences 73 NEW PLAN BENEFITS 73 Vote Required 76 PROPOSAL 9 – THE REVERSE SPLIT PROPOSAL 76 Consequences of the Reverse Split 77 Effect of the Reverse Split on Holders of Outstanding Common Stock 77 Beneficial Holders of Common Stock (i.e., stockholders who hold in street name) 78 Registered “Book-Entry” Holders of Paulson Common Stock (i.e., stockholders that are registered on the transfer agent’s books and records but do not hold stock certificates) 78 Holders of Certificated Shares of Paulson Common Stock 78 Fractional Shares 78 Effect of the Reverse Split on Employee Plans, Options, Restricted Stock Awards and Units, Warrants, and Convertible or Exchangeable Securities 79 Accounting Matters 79 Certain Federal Income Tax Consequences of the Reverse Split 79 U.S. Holders 80 Vote Required 80 PROPOSAL 10 – THEPIC EQUITY ISSUANCE PROPOSAL 80 The Proposal 80 Vote Required 80 PROPOSAL 11 - THE ADJOURNMENT PROPOSAL 81 Vote Required 81 Consequences If Not Approved 81 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 81 vi VBI’S BUSINESS 92 Overview 92 Current Corporate Structure 92 Corporate History 92 Contractual Arrangements 92 Principal Products 93 Description of Operations 94 Sales and Marketing 94 Customers 94 Competitors 94 Suppliers, Contractors and Licenses 95 Employees 95 Facilities and Offices 95 Research and Development 96 Intellectual Property 96 Governmental Regulation and Product Approval 97 Legal Proceedings 101 VBI’S MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 102 Overview 102 Results of Operations 103 Liquidity and Capital Resources 105 Capital Sources 105 Capital Expenditures 108 Critical Accounting Policies and Estimates 108 Off-Balance Sheet Arrangements 111 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 111 FINANCIAL STATEMENTS 111 MANAGEMENT OF PAULSON FOLLOWING THE MERGER 112 Expected Directors and Executive Officers of Paulson Following the Merger 112 About the ProposedPost-Merger Board of Directors 115 Material Legal Proceedings involving Affiliates of VBI Management 116 Related Party Transactions of VBI’s Management 116 VBI Director Independence, Committees and Nomination Process 116 Compensation Paid to Members of VBI’s Board of Directors 117 VBI Summary Compensation Table 2012-2013 118 Disclosure to Summary Compensation Table 118 Outstanding Equity Awards at Fiscal Year-End 119 Employment Agreements for VBI Management 119 Potential Payment Upon Termination 120 WHERE YOU CAN FIND ADDITIONAL INFORMATION 121 INCORPORATION BY REFERENCE 121 STOCKHOLDER PROPOSALS 122 vii OTHER MATTERS 122 Other Business 122 Other Proxy Statement Matters 122 ANNEX A - Agreement and Plan of Merger ANNEX B - Amended and Restated Certificate of Incorporation of VBI Vaccines Inc. ANNEX C - VBI Vaccines Inc. 2014 Equity Incentive Plan ANNEX D - Audited Financial Statements of Variation Biotechnologies (US), Inc. ANNEX E - Audited Financial Statements of Paulson Capital (Delaware) Corp. ANNEX F - Unaudited Financial Statements of Variation Biotechnologies (US), Inc. ANNEX G - Unaudited Financial Statements of Paulson Capital (Delaware) Corp. viii SUMMARY This summary discusses the material information contained in this proxy statement, including with respect to the merger agreement, the merger and the other transactions and agreements contemplated in connection with the merger. You should carefully read this entire proxy statement, its annexes and the documents referred to or incorporated by reference in this proxy statement, as this summary may not contain all of the information that may be important to you. The items in this summary include page references directing you to a more complete description of that topic in this proxy statement. Parties to the Merger (Page41) Paulson Capital (Delaware) Corp. Paulson Capital (Delaware) Corp., referred to as “Paulson,” “we,” “our” or “us,” is a Delaware corporation. Paulson is a holding company whose operating subsidiary, Paulson Investment Company, Inc. (“PIC”), is a full service brokerage firm. Substantially all of our business has historically consisted of the securities brokerage and corporate finance activities conducted through PIC, which currently has operations in four principal categories, all of them in the financial services industry. These categories are: (i) corporate finance revenues consisting principally of underwriting discounts and underwriter warrants; (ii) securities trading from which we record profit or loss, depending on trading results; (iii) investment income resulting from earnings on, and increases or decreases in the value of, our investment portfolio; and (iv) securities brokerage activities for which we earn commission revenues. In February 2012, we announced we had reached an agreement with JHS Capital Advisors, LLC (“JHS”) of Tampa, Florida to sell substantially all of our retail brokerage operations, including many of our branch and non-branch offices as well as registered personnel (employees and independent contractors), to JHS. In connection with the transactions described in this proxy statement, Paulson’s ownership interest in PIC will be reduced to a negligible amount as a result of the issuance of equity securities to holders of convertible promissory notes of PIC and to members of PIC’s management team. See “Parties to the Merger – Paulson Capital (Delaware) Corp.” on page41 and “The Merger – Effect of the Merger – Restructuring of PIC” on page43. Additional information about Paulson is contained in its public filings, some of which are incorporated by reference herein as described in “Where You Can Find Additional Information” beginning on page 121. The contact information for Paulson’s principal executive offices is: 1331 N.W. Lovejoy Street, Suite 720 Portland, Oregon 97209 Telephone: (503) 243-6000 Variation Biotechnologies (US), Inc. Variation Biotechnologies (US), Inc., referred to as “VBI,” is a Delaware corporation. VBI is a privately held company dedicated to the innovative formulation, development and delivery of safe and effective vaccines that are designed to expand and enhance vaccine protection in both established and emerging markets. VBI’s innovative approach to vaccine development and growing pipeline of vaccine programs address significant market opportunities and are designed to answer critical unmet medical needs. See “Parties to the Merger – Variation Biotechnologies (US),Inc.” on page 41. Additional information about VBI is contained in this proxy statement. See “VBI’s Business” on page 92. The contact information for VBI’s principal executive offices is: 222 3rd Street, Suite 2241 Cambridge, Massachusetts 02142 Telephone: (617) 830-3031 VBI Acquisition Corp. VBI Acquisition Corp., referred to as “Merger Sub,” is a Delaware corporation and is currently a wholly owned subsidiary of Paulson that was formed solely for the purpose of entering into the merger agreement and completing the merger. Upon the consummation of the merger, Merger Sub will be merged with and into VBI and will cease to exist. See “Parties to the Merger – VBI Acquisition Corp.” on page 41. The contact information for Merger Sub is: c/o Paulson Capital (Delaware) Corp. 1ovejoy Street, Suite 720 Portland, Oregon 97209 (503) 243-6000 2 The Merger (Page42) Paulson, Merger Sub and VBI agreed to consummate a merger under the terms of the merger agreement that is described in this proxy statement and attached hereto as Annex A. Pursuant to the merger agreement, Merger Sub will merge with and into VBI, with VBI surviving the merger and continuing as a wholly owned subsidiary of Paulson. At the effective time of the merger, the stockholders of VBI will receive shares of Paulson Common Stock which, together with options to purchase shares of VBI common stock that will be converted into options to purchase shares of Paulson Common Stock (and will be assumed by Paulson at the effective time of the merger pursuant to the terms of the merger agreement), will represent approximately 41.5% of the shares of Paulson Common Stock on a fully diluted basis after the merger (not including shares issued to VBI stockholders in the $11 million private placement contemplated to be completed concurrently with the merger), subject to adjustment as provided in the merger agreement. The parties to the merger agreement intend the merger to qualify as a “ reorganization ” within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”), and that Paulson, Merger Sub and VBI will each be a “ party to a reorganization ” within the meaning of Section 368(b) of the Code. The merger agreement is attached as Annex A to this proxy statement. We encourage you to carefully read the merger agreement in its entirety because it is the legal document governing the merger. Reasons for the Merger and Recommendation of the Paulson Board (Page46) From 1978 through 2011, Paulson’s investment banking business, conducted through PIC, Paulson’s operating subsidiary, consisted primarily of acting as the managing underwriter or co-managing underwriter for public securities offerings. During that period, PIC acted as the manager or co-manager of 168 public offerings, including 95 initial public offerings, raising approximately $1.2 billion for corporate finance clients. In recent years, macroeconomic conditions and government regulations have made raising money for microcap companies in the public market very difficult. In 2012 and 2013, PIC’s business shifted from focusing primarily on public offerings to private offerings. In 2012, PIC completed one initial public offering in which it raised $2.8 million for Methes Energies International, as well as one private placement. In 2013, PIC completed no public offerings and 12 private offerings, raising $29.8 million for 11 different companies. In light of the changing conditions, the Paulson Board determined that operation of the broker-dealer business may not be the best way to maximize Paulson’s potential in the long term and, accordingly, in May 2012, Paulson sold PIC’s retail brokerage business. As part of Paulson’s ongoing strategic planning process, the Paulson Board and its executive officers have over time regularly reviewed and evaluated Paulson’s strategic direction and alternatives in light of the performance of its business and operations and market, economic, competitive, and other conditions and developments. This strategic planning process resulted in the Paulson Board’s decision to enter into a series of transactions that required the approval of the stockholders of Paulson, which was obtained at the Annual Meeting of Shareholders on November 8, 2013. On July 25, 2013, Paulson entered into agreements for the private investment by two investors (the “July 2013 Investors”) of $5.25 million in exchange for a combination of shares of Paulson Common Stock, Paulson Series A Preferred Stock convertible into Paulson Common Stock, a Class A Warrant exercisable for shares of Paulson Series B Preferred Stock, and a Class B Warrant exercisable for shares of Paulson Series B Preferred Stock (the “PIPE Financing”). The PIPE Financing was described in the Current Report on Form 8-K/A filed with the SEC by Paulson on August 30, 2013. The securities to be issued and the funds to be received by Paulson in this financing have been placed in escrow pending satisfaction of the conditions for closing of the transactions, most of which have now been satisfied, including the stockholder approval obtained at Paulson’s 2013 Annual Meeting of Shareholders (the “Annual Meeting of Shareholders” or the “Annual Meeting”). In connection with the PIPE Financing, the Paulson Board approved a plan whereby an irrevocable liquidating trust (the “Trust”) would be created, and the Paulson stockholders of record as of October 11, 2013, the record date of the Annual Meeting of Shareholders (the “Legacy Shareholders”), would be given non-transferable beneficial interests in the Trust in proportion to their pro rata ownership interest in the Paulson Common Stock. The Trust would hold the non-operating assets of PIC, which would be liquidated and distributed to the Legacy Shareholders over time, likely within two or three years of the Trust’s formation. These Trust assets would include primarily underwriter warrants, trading and investment securities, the proceeds of the sale of insurance policy on the life of the founder of Paulson, and cash and accounts receivable (the “Trust Assets”). The Trust Assets were valued at approximately $8.8 million at March 31, 2014 and $11.7 million at December 31, 2013. The proposals approved by the Paulson stockholders on November 8, 2013 were designed to provide Paulson with flexibility for future corporate action, including but not limited to possible acquisitions of, or mergers with, other companies in various industries, financings, investment opportunities, stock splits, and dividends. In evaluating a number of alternatives, the Paulson Board consulted with Paulson’s management and legal and financial advisors, reviewed a significant amount of information, and considered a number of factors, including, among others, the following factors that the Paulson Board viewed as supporting its decision ultimately to approve a merger with VBI, as well as the restructuring of PIC’s ownership that is a condition to closing the VBI merger, as being in the best interests of the Paulson stockholders: 3 • Paulson’s estimated near- and long-term operations and performance on an independent stand-alone basis; • the substantial additional financing that would be needed to achieve the desired performance and the risk that such additional financing may not be obtained on terms favorable to Paulson or at all; • the competitive industry in which Paulson operates, including the fact that many competitors have greater resources, financial and otherwise, than Paulson; • historical and current information concerning VBI’s business, technology and scientific personnel, and management; its financial performance, condition, and prospects as presented by VBI to Paulson’s Board, management team, and advisors, and results of a due diligence investigation of VBI conducted by the Company’s management and advisors; • the process undertaken to explore strategic alternatives available to Paulson to maximize stockholder value, and the review and assessment of the possible outcomes of such alternatives, including the possibility of remaining independent, combinations with other merger partners, the possibility of being acquired, and the possibility of equity or debt being issued in public or private offerings; • the number of shares of Paulson Common Stock to be issued to VBI’s stockholders pursuant to the merger agreement and the fact that, following the completion of the merger, Paulson stockholders and option holders would participate in approximately 24% of the future growth and earnings of the combined company. In the case of the Legacy Shareholders who continue to hold Paulson Common Stock, this participation in future growth and earnings of the combined company would be in addition to the value of their interests in the Trust; • the other economic terms of the merger agreement; and • the fact that two individuals designated by Paulson will be directors of Paulson after the merger. The Paulson Board also carefully considered and discussed a number of risks, uncertainties, and other countervailing factors in its deliberations regarding entering into the merger agreement and consummating the merger, including, among others, the following: • the risk that the conditions to the merger will not be satisfied, including the condition that Paulson raise $11 million in capital pursuant to a private placement completed before the closing of the merger; • the risks and substantial costs, including public company costs, and the difficulty of obtaining additional financing on terms favorable to Paulson or at all to cover such costs of Paulson remaining a stand-alone publicly traded company, instead of agreeing to a transaction with VBI; • the uncertainty of the trading price of Paulson Common Stock after announcing the merger and after closing the merger transaction; • the possibility that the anticipated benefits of the merger may not be realized or may be lower than expected; • the potential limitations on Paulson’s operations due to pre-closing covenants in the merger agreement; • the effect of the public announcement of the merger on Paulson’s operations, stock price, customers, and employees; • the disruption that may be caused by failure to complete the merger; • the substantial fees and expenses incurred by Paulson in connection with the merger, which will be incurred whether or not the merger is completed; and • other risks described in the “Risk Factors” and “Forward-Looking Statements” sections of this proxy statement. The Paulson Board believes that, overall, the potential benefits to Paulson stockholders of the merger agreement and the transactions contemplated thereby outweigh the risks and uncertainties. 4 Although this discussion of the information and factors considered by the Paulson Board is believed to include the material factors it considered, it is not intended to be exhaustive and may not include all of the factors considered by the Paulson Board. The Paulson Board did not find it useful and did not attempt to quantify or assign any relative or specific weights to the various factors that it considered in reaching its determination that the merger agreement and the transactions contemplated thereby are fair to, advisable, and in the best interests of Paulson and its stockholders. The Paulson Board based its determination on the totality of the information presented to and factors considered by it. In addition, individual members of the Paulson Board may have given differing weights to different factors. For a further discussion of Paulson’s reasons for the merger, as well as risks and uncertainties related thereto, see “The Merger – Reasons for the Merger” on page46. Treatment of VBI Capital Stock in the Merger (Page51) Common Stock and Series A Preferred Stock. At the effective time of the merger, each share of VBI common stock and Series A Preferred Stock will be converted into the right to receive 1.226 shares of Paulson Common Stock (as may be adjusted under the merger agreement, the “Exchange Ratio”). No fraction of a share of Paulson Common Stock will be issued, but instead each holder of shares of VBI common stock and Series A Preferred Stock who would otherwise be entitled to a fraction of a share of Paulson Common Stock will receive from Paulson one full share of Paulson Common Stock (i.e., rounded up to the nearest whole share). The total number of shares of Paulson Common Stock to be issued to the former holders of VBI common stock and Series A Preferred Stock at the effective time of the merger would be 42,772,713. These newly issued shares, together with the options to purchase shares of VBI common stock that will be converted into options to purchase shares of Paulson Common Stock (and will be assumed by Paulson at the effective time of the merger), would represent approximately 41.5% of the shares of Paulson Common Stock on a fully diluted basis after the effective time of the merger (not including shares issued to VBI stockholders in the $11 million private placement contemplated to be completed concurrently with the merger). Treatment of VBI Convertible Notes and Equity-Based Awards in the Merger (Page52) Convertible Notes . Subject to, and immediately prior to the effective time of the merger, all outstanding convertible debt securities issued by VBI will be converted into capital stock of VBI, and at the effective time of the merger VBI shall have no convertible notes or other indebtedness outstanding (other than the Venture Debt, as defined in the merger agreement). Stock Options. At the effective time of the merger, each outstanding option to purchase a share of VBI common stock, whether vested or unvested, and so long as such option has not, prior to the effective time of the merger, been exercised, cancelled, terminated or expired, will be deemed to constitute an option to purchase, on the same terms and conditions, a number of shares of Paulson Common Stock (rounded down to the nearest whole share) equal to the product of (i)the number of shares of VBI common stock subject to such option multiplied by (ii)the Exchange Ratio (defined above), at an exercise price per share of Paulson Common Stock equal to the quotient of (i)the exercise price per share of VBI common stock (rounded up to the nearest cent) subject to such option divided by (ii)the “Exchange Ratio.” See “Summary – Treatment of VBI Capital Stock in the Merger” above. Special Meeting of Stockholders Date, Time and Place . A Special Meeting of Paulson stockholders will be held on [●], 2014, at [●], at [●] local time for the following purposes: 1. To consider and vote upon a proposal to approve the issuance of Paulson Common Stock, par value $0.0001 per share, in connection with the merger contemplated by the Agreement and Plan of Merger (referred to as the “merger” and the “merger agreement”) dated May 8, 2014, among Paulson, Variation Biotechnologies (US), Inc., a Delaware corporation (referred to as “VBI”) and VBI Acquisition Corp., a Delaware corporation (referred to as “Merger Sub”), and the corresponding change of control of Paulson, which proposal we refer to as the “merger proposal”; 2. To consider and vote upon a proposal to approve the issuance of Paulson Common Stock ina non-public offering in accordance with NASDAQ Listing Rule 5635, which proposal we refer to as the “non-public offering proposal”; 3. To consider and vote upon a proposal to approve the issuance of Paulson Common Stock as a placement agent fee in connection with the non-public offering referred to above in Proposal 2, which proposal we refer to as the “placement agent fee proposal”; 5 4. To consider and vote upon a proposal to approve the issuance of Paulson Common Stock, in accordance with NASDAQ Listing Rule 5635, to Bezalel Partners LLC (“Bezalel”) pursuant to a consulting agreement entered into between VBI and Bezalel, which proposal we refer to as the “consulting agreement fee proposal”; 5. To consider and vote upon a proposal to approve the amendment and restatement of our Certificate of Incorporation to effect an increase in the authorized amount of Paulson Common Stock, from 90,000,000 shares of Paulson Common Stock, to 200,000,000 shares of Paulson Common Stock, which proposal we refer to as the “authorized shares increase proposal”; 6. To consider and vote upon a proposal to approve an amendment and restatement of our Certificate of Incorporation that would declassify our Board of Directors, such that it would be comprised of a single class of directors elected on an annual basis, rather than be comprised of three classes of directors serving staggered three-year terms, which we refer to as the “declassification proposal”; 7. To consider and vote upon a proposal to approve the amendment and restatement of our Certificate of Incorporation to change the name of Paulson from “Paulson Capital (Delaware) Corp.” to “VBI Vaccines Inc.”, which proposal we refer to as the “name change proposal”; 8. To consider and vote upon a proposal to approve the VBI Vaccines Inc. 2014 Equity Incentive Plan (the “VBI Equity Plan”), which proposal we refer to as the “VBI Equity Plan proposal”; 9. To consider and vote upon a proposal to effect a reverse stock split, to the extent required, of our issued and outstanding capital stock by the ratio required for the Paulson Common Stock market price on the NASDAQ Capital Market to be at least $4.00 per share at the closing of the merger or for such longer period as is required by the listing rules of the NASDAQ Capital Market, which proposal we refer to as the “reverse split proposal”; 10. To consider and vote upon a proposal to approve the issuance of equity interests in Paulson Investment Company, Inc. (“PIC”), the Company's operating subsidiary, in accordance with NASDAQ Listing Rule 5635(c), to Christopher Clark, Thomas Parigian and Robert Setteducati, members of the management team of PIC, which proposal we refer to as the “PIC equity issuance proposal”; 11. To consider and vote upon a proposal to adjourn the Special Meeting to a later date, if necessary or appropriate, to solicit additional proxies if there are insufficient votes at the time of the Special Meeting to approve the merger proposal, which proposal we refer to as the “adjournment proposal”; and 12. To transact such other business as may properly come before the Special Meeting or any adjournment of the Special Meeting. We refer to the authorized shares increase proposal, declassification proposal, name change proposal and reverse split proposal collectively as the “new certificate of incorporation proposals” and each individually as a “new certificate of incorporation proposal.” The merger agreement provides that the requisite Paulson stockholder approval of each new certificate of incorporation proposal is a condition to closing the transaction, as more fully described in “Proposal 1—The Merger Proposal—Conditions to the Merger” beginning on page 56 . Record Date and Voting Power . You are entitled to vote at the Special Meeting if you held shares of Paulson Common Stock at the close of business on [●], the record date for the Special Meeting. You will have one vote at the Special Meeting for each share of Paulson Common Stock you owned at the close of business on the record date. A total of [●] shares of Paulson Common Stock are entitled to be voted at the Special Meeting. Vote Required to Approve the Merger Proposal and each New Certificate of Incorporation Proposals . The affirmative vote of the holders of a majority of Paulson Common Stock outstanding on the record date (assuming a quorum is present in person or by proxy) is required for approval of the merger proposal and each new certificate of incorporation proposal. If you vote to abstain, or if you fail to vote or fail to instruct your bank, broker, custodian or other record holder how to vote, it will have the same effect as voting against these proposals. Vote Required to Approve the Other Proposals . Approval of all other proposals to be voted on at the Special Meeting requires the affirmative vote of the holders of a majority of Paulson Common Stock present at the Special Meeting and entitled to vote on such proposals (assuming a quorum is present in person or by proxy), excluding abstentions. If you vote to abstain, or if you fail to vote or fail to instruct your bank, broker, custodian or other record holder how to vote, it will have no effect on the voting outcome of these proposals. 6 Voting Agreements of Certain VBI Stockholders and Certain Paulson Stockholders (Page48) Concurrently with the execution of the merger agreement, certain stockholders of VBI anda holderof approximately 40% of the Paulson Common Stock, respectively, have entered into Voting Agreements, referred to as the “voting agreements,” pursuant to which those VBI stockholders and Paulson stockholders have, among other matters, agreed to support the merger and the other transactions contemplated by the merger. Under the voting agreements, in addition to agreeing to vote in favor of approval of the merger and the merger agreement and the transactions contemplated thereby, each VBI stockholder and the Paulson stockholders party to a voting agreement have agreed to not transfer, sell, offer to sell, exchange, assign, pledge or otherwise dispose of or encumber any of the VBI stock or Paulson stock held by such stockholders prior to the merger becoming effective, the termination of the merger agreement or the amendment of the voting agreement a manner adverse to the stockholder, whichever occurs first. Leak-Out and Lock-UpAgreements (Page 48) Under the leak-out agreement entered into by each of the July 2013 Investors, each July 2013 Investor has agreed to certain sale and transfer restrictions with respect to Paulson stock acquired from Paulson in connection with the PIPE Financing. Specifically, pursuant to the leak-out agreement, each July 2013 Investor individually agrees as follows: • From the date of execution of the merger agreement until the earliest of (i) the closing of the merger, (ii) the termination of the merger agreement, (iii) 60 days following July 25, 2014, and (iv) any breach by Paulson of any term of the leak-out agreement or the favored nations provision of the July 2013 subscription agreement that is not cured within five business days following delivery of written notice of such breach by one of the July 2013 Investors, as applicable, to Paulson: ● It shall sell, in any calendar month, no more than the greater of (i) 400,000 shares and (ii) the difference of (A) 800,000 shares less (B) the aggregate number of shares sold by the it and its affiliates, successors and assigns, collectively, in the calendar month immediately prior to the calendar month in which such date of determination occurs; and ● It shall not sell any shares for less than $1.00 per share. • If the closing of the merger occurs on or before the 60th day following July 25, 2014, then from the closing date of the merger until the earliest of (i)180 days thereafter, (ii) the time of filing with the SEC by Paulson (or any of its subsidiaries) of any registration statement (other than on Form S-8) with respect to the issuance or resale of any securities of Paulson (or any of its subsidiaries) (other than a registration statement solely registering shares held by either of the July 13 Investors or their respective affiliates, successors or assigns, (iii) the time of release, in whole or in part, of any shares of Paulson from all, or any part, of any leak-out agreement, transfer or sale restrictions set forth in any other leak-out agreement entered into in connection with the merger or otherwise, and (iv) any breach by Paulson of any term of the leak-out agreement or the favored nations provision of the July 2013 subscription agreement that is not cured within five business days following delivery of written notice of such breach by either of the July 2013 Investors, as applicable, to Paulson: ● It shall sell, in any calendar month, no more than the greater of (i) 500,000 shares and (ii) the difference of (A) 800,000 shares less (B) the aggregate number of shares sold by the it and its affiliates, successors and assigns, collectively, in the calendar month immediately prior to the calendar month in which such date of determination occurs; and ● It shall not sell any shares for less than $0.50 per share. The foregoing leak-out restrictions shall not apply as to any sale by the selling entity at a price per share of Paulson Common Stock equal to or greater than $3.00. These leak-out restrictions apply to securities convertible into or exchangeable for approximately 22.8 million shares of Paulson Common Stock. Of these securities, 287,773 shares were shares of Paulson Common Stock and the balance were warrants and convertible securities that could be exercised or converted into shares of Paulson Common Stock. 7 In connection with the issuance of shares of Paulson Common Stock to Middlebury Securities, LLC (“Middlebury”) and Evolution Venture Partners, LLC (“Evolution”) if the placement agent fee proposal receives the requisite stockholder approval, Middlebury and Evolution will each be required to enter into a lock-up agreement for a period of two years in form and substance acceptable to VBI covering such number of shares of Paulson Common Stock as is acceptable to VBI. Registration Rights Granted to VBI Stockholders (Page49) Following the merger, upon the written request of the former VBI stockholders who hold at least 25% of the shares of Paulson Common Stock held by all former VBI stockholders after the merger, including shares issued in the merger, in the private placement or issuable upon the exercise or conversion of any options, warrants or convertible securities, Paulson will be required to file with the Securities and Exchange Commission (the “SEC”), and thereafter to use its commercially reasonable efforts, to have declared effective as soon as practicable and in any event within 90 days after the initial filing thereof with the SEC, a registration statement under the Securities Act covering the resale of the Paulson Common Stock owned by the former VBI stockholders. FINRA Filing Agreement Concurrently with the execution of the merger agreement, Paulson, PIC and VBI entered into a FINRA filing agreement, pursuant to which PIC is obligated, among other things, to file a continuing membership application with FINRA pursuant to FINRA Conduct Rule 1017 no later than 3 business days following the date of the merger agreement to seek approval of the merger and the restructuring of PIC contemplated by the Existing Sub Ownership Plan discussed below. Market Prices and Dividend Data (Page34) Paulson Common Stock is quoted on the NASDAQ Capital Market under the symbol “PLCC,” but it is not actively traded. On [●], the last full trading day before the public announcement of the merger agreement, the closing price for Paulson Common Stock was $[●] per share and on [●], the latest practicable trading day before the printing of this proxy statement, the closing price for Paulson Common Stock was $[●] per share. Conditions to the Merger (Page56) The merger is subject to the satisfaction or waiver of various conditions, at or prior to the effective time, which include the following with respect to each party: • Paulson stockholders will have approved the merger proposal at the Special Meeting, and VBI stockholders will have approved the merger; • the absence of any law, statute, rule or regulation, domestic or foreign, enacted or promulgated which would prohibit or make illegal the consummation of the merger and the transactions contemplated by the merger agreement; • ten days shall have elapsed since an information statement containing the information required by Section 14(f) of the Exchange Act and Rule 14f-1 promulgated thereunder has been filed by Paulson with the SEC and transmitted to the Paulson stockholders in accordance with Rule 14f-1; • there shall not be threatened in writing, instituted or pending any action or proceeding before any court or Governmental Body (as defined in the merger agreement), Self-Regulatory Organization (as defined in the merger agreement) or other agency (i) challenging or seeking to make illegal, or to delay or otherwise directly or indirectly restrain or prohibit, the consummation of the transactions contemplated by the merger agreement or seeking to obtain material damages in connection with such transactions, (ii) seeking to prohibit direct or indirect ownership or operation by Paulson or Merger Sub of all or a material portion of the business or assets of VBI, or to compel Paulson or Merger Sub or VBI to dispose of or to hold separately all or a material portion of the business or assets of Paulson or Merger Sub or of VBI, as a result of the transactions contemplated by the merger agreement; (iii) seeking to invalidate or render unenforceable any material provision of the merger agreement or any of the other agreements attached as exhibits thereto or contemplated thereby, or (iv) otherwise relating to and materially adversely affecting the transactions contemplated by the merger agreement; and 8 • there shall not be any action taken, or any statute, rule, regulation, judgment, order or injunction proposed, enacted, entered, enforced, promulgated, issued or deemed applicable to the transactions contemplated by the merger agreement, by any federal, state or other court, government or Governmental Body (as defined in the merger agreement) or agency, that would result, directly or indirectly, in any of the consequences referred to in the preceding paragraph. Additionally, Paulson is not obligated to effect the merger unless the following conditions are satisfied or waived, at or prior to the effective time: • the representations and warranties of VBI contained in the merger agreement must be accurate in all respects (in the case of any representation or warranty containing any materiality qualification) or in all material respects (in the case of any representation or warranty without any materiality qualification) and VBI must have performed each obligation and agreement and complied with each covenant to be performed and complied with by it under the merger agreement; • VBI must have furnished a certificate of its chief executive officer, dated as of the effective date, certifying as to the satisfaction of the requirements set forth in the preceding paragraph; • VBI must have furnished to Paulson (i) copies of the text of the resolutions by which the corporate action on the part of VBI necessary to approve the merger agreement, the Certificate of Merger and the transactions contemplated by the merger agreement and Certificate of Merger were taken, (ii) a secretary’s certificate dated as of the closing date set forth in the merger agreement executed on behalf of VBI by its corporate secretary or one of its assistant corporate secretaries certifying to Paulson that such copies are true, correct and complete copies of such resolutions and that such resolutions were duly adopted and have not been amended or rescinded, (iii) an incumbency certificate dated as of the closing date set forth in the merger agreement executed on behalf of VBI by its corporate secretary or one of its assistant corporate secretaries certifying the signature and office of each officer of VBI executing the merger agreement, the Certificate of Merger or any other agreement, certificate or other instrument executed pursuant to the merger agreement by VBI, (iv) a copy of the certificate of incorporation of VBI, certified by the Secretary of State of Delaware, and (v) a certificate from the Secretary of State of Delaware evidencing the good standing of VBI in such jurisdiction as of a day within five (5) business days prior to the closing date as set forth in the merger agreement; • VBI must have obtained all consents and approvals necessary to consummate the transactions contemplated by the merger agreement; • VBI must have executed a copy of the Certificate of Merger; • each VBI stockholder must have executed and delivered to Paulson a completed stockholder qualification questionnaire in the form reasonably acceptable to both Paulson and VBI, accurate in all material respects and attesting that (i) such stockholder is acquiring the Paulson Common Stock for his, her or its sole account, for investment and not with a view to the resale or distribution thereof and (ii) such stockholder is an “accredited investor” as defined in Regulation D of the Securities Act or is not a “U.S person” as defined in Regulation S of the Securities Act, and either (a) has such knowledge and experience in financial and business matters that the stockholder is capable of evaluating the merits and risks of receiving the Paulson Common Stock, or (b) has appointed an appropriate person reasonably acceptable to Paulson and VBI to act as the stockholder’s purchaser representative in connection with evaluating the merits and risks of receiving the Paulson Common Stock; • VBI must have paid the reasonable legal fees on an accountable basis incurred by Paulson on or prior to the effective date of the merger in connection with the preparation and negotiation of the documents prepared in connection with the merger and the closing of the transactions contemplated by the merger agreement or other documents prepared in connection with the merger; 9 • the directors, officers and certain VBI stockholders must have entered into voting agreements representing not less than fifty and one tenths percent (50.1%) voting power of VBI’s capital stock in support of the merger; and • VBI must not have any material indebtedness for money borrowed (other than Venture Debt, defined in the merger agreement). VBI is not obligated to effect the merger unless the following conditions are satisfied or waived, at or prior to the effective time: • VBI is satisfied, in its sole and absolute discretion, with the results of its due diligence investigation of Paulson, PIC and Merger Sub; however, this condition shall not apply after May 9, 2014; • the representations and warranties of Paulson and the Merger Sub contained in the merger agreement must be accurate in all respects (in the case of any representation or warranty containing any materiality qualification) or in all material respects (in the case of any representation or warranty without any materiality qualification) and Paulson and the Merger Sub, respectively, must have in all respects performed each obligation and agreement and complied with each covenant to be performed and complied with by them under the merger agreement; • the name of Paulson Capital (Delaware) Corp. must have been changed to “ VBI Vaccines Inc.
